Citation Nr: 1741132	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  12-01 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center in Milwaukee, Wisconsin


THE ISSUE

Entitlement to non-service connected pension.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel 


INTRODUCTION

The appellant had active duty for training (ACDUTRA) from March 27, 1975 to July 24, 1975 and active duty from February 15, 1977 to October 18, 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 administrative decision by the Department of Veterans Affairs (VA) Pension Management Center in Milwaukee, Wisconsin.

In his January 2012 substantive appeal, which perfected the issue currently before the Board, the appellant requested a Travel Board hearing before a Veterans Law Judge.  VA correspondence in March 2017 and May 2017 notified the appellant that a Board hearing had been scheduled for June 8, 2017.  However, the appellant did not report for the hearing and no good cause was shown for his absence; therefore, the hearing request is deemed withdrawn.  38 U.S.C.A. § 20.704 (d) (2016).

The appellant did not appeal an April 2005 rating decision which denied entitlement to nonservice-connected pension and no new and material evidence was received within the appeal period.  However, under 38 C.F.R. § 3.156 (c)(1) (2016), any time after VA issues a decision on a claim and receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  Relevant service treatment records were received subsequent to the April 2005 rating decision.  Specifically, a DD-214 reflecting ACDUTRA service from March 27, 1975 to July 24, 1975 appears to have been associated with the record in August 2011, subsequent to the April 2005 rating decision.  This information is relevant to the appellant's current claim for entitlement to non-service connected pension, as such potentially provides an additional period of applicable service.  Thus, the Board finds that the provisions of 38 C.F.R. § 3.156 (c) apply to the facts in this case, and thus the claim has been characterized as listed on the title page.  Additionally, as the RO adjudicated the issue on a de novo basis; there is no prejudice to the appellant by proceeding with a decision on the merits.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).



FINDINGS OF FACT

1.  The appellant had ACDUTRA from March 27, 1975 to July 24, 1975; however, he was not disabled from a disease or injury incurred or aggravated in the line of duty during this period of ACDUTRA.  

2.  The appellant had active duty service from February 15, 1977 to October 18, 1982, a period which consisted solely of peace time service. 


CONCLUSION OF LAW

The criteria for nonservice-connected disability pension benefits have not been met.  38 U.S.C.A. § 1521 (West 2015); 38 C.F.R. §§ 3.2, 3.3 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the appellant's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The appellant is seeking entitlement to nonservice-connected pension benefits.  VA pension benefits shall be paid to wartime veterans who are permanently and totally disabled from nonservice-connected disabilities which are not the result of willful misconduct.  38 U.S.C.A. § 1521 (a) (West 2015).  A veteran meets the service requirement of wartime service if he or she served in the active military, naval, or air service (1) for ninety days or more during a period of war; or served during a period of war and was discharged or released from such service for a service-connected disability; (2) or served in the active military, naval, or air service for a period of ninety consecutive days or more and such period began or ended during a period of war; or (3) served in the active military, naval, or air service for an aggregate of ninety days or more in two or more separate periods of service during more than one period of war.  38 U.S.C.A. § 1521 (j); 38 C.F.R. § 3.3 (a)(3) (2016). 

The term "period of war" for pension purposes means the Mexican Border Period, World War I, World War II, the Korean conflict, the Vietnam era, the Persian Gulf War, and the period beginning on the date of any future declaration of War by the Congress and ending on the date prescribed by Presidential proclamation or concurrent resolution of the Congress.  38 U.S.C.A. § 1501 (4) (West 2015); 38 C.F.R. § 3.2 (2016).  Most pertinent to this case, the Vietnam era is defined as the period beginning on February 28, 1961, and ending on May 7, 1975, for veterans who served in the Republic of Vietnam during that period.  38 U.S.C.A. § 101 (29) (A) (West 2015); 38 C.F.R. § 3.2 (f) (2016).  In all other cases, the wartime period for the Vietnam era is defined as beginning on August 5, 1964, and ending on May 7, 1975.  38 U.S.C.A. § 101 (29) (B), (33); 38 C.F.R. § 3.2 (f), (i).

As relevant to the facts of this case, the term "active duty" means full-time duty in the Armed Forces, other than active duty for training.  38 U.S.C.A. § 101 (21)(A).  The term "active duty for training" means full-time duty in the Armed Forces performed by Reserves for training purposes.  38 U.S.C.A. § 101 (22)(A).  The term "active military, naval, or air service" includes active duty; and any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101 (24)(A), (B).

The threshold issue to address in a pension case is whether the appellant has the requisite period of wartime service.  If that issue is answered in the affirmative, the additional issues of permanent and total disability and net worth and income requirements will then be addressed.  However, if the appellant does not have the requisite wartime service, there is no need to proceed further, or to address any other related issue.

Based on a review of the record, the Board finds that the criteria for nonservice-connected pension benefits have not been met as the appellant does not have the requisite period of wartime service.  See 38 U.S.C.A. §§ 1501, 1521; 38 C.F.R. §§ 3.2, 3.3.  The appellant's military service records establish he enlisted in the Army National Guard of Mississippi on January 14, 1975, and that he subsequently served on ACDUTRA from March 27, 1975 to July 24, 1975 and had one period of active duty from February 15, 1977 to October 18, 1982.  While the appellant's verified ACDUTRA period is a period of over 90 days, and, moreover, occurred during a defined period of war, the Vietnam Era, beginning August 5, 1964 and ending May 7, 1975; however, 38 C.F.R. § 3.6 (b)(1) specifically exempts ACDUTRA from the definition of active duty.  ACDUTRA is not the same thing as active duty, and the law has clearly defined each so as to draw a clear distinction between the two.  Furthermore, service connection is not in effect for any disability for the appellant based on his ACDUTRA service, nor is there any pending claim for VA compensation for a disability based on ACDUTRA service, such that he could be eligible for nonservice-connected pension benefits based on his recognized ACDUTRA service.  Furthermore, the appellant makes no contention that he incurred a disease or injury in the line of duty, or that his duties aggravated a disease or injury during ACDUTRA service, thus, the appellant's ACDUTRA service cannot be considered qualifying service toward the requisite 90-day threshold for purposes of determining eligibility for a non-service-connected pension.  

With respect to the appellant's period of active duty from February 15, 1977 to October 18, 1982, such period consists solely of peacetime service.  Furthermore, the Board recognizes the appellant's DD-214 for his period of active duty service, beginning on February 15, 1977, did list five months of prior active service and that the appellant's period of ACDUTRA service consisted of approximately 3 months and 28 days.  However, the appellant's DD-214 for his period of ACDUTRA service, ending on July 24, 1975, did not list any such prior service.  Thus, any additional missing period of active service, by definition occurred between July 24, 1975 and February 15, 1977, and thus, did not occur during a period of war.  Thus, the appellant's service records do not reflect the appellant had the requisite service in the active military, naval, or air service for 90 days or more during a period of war.  See 38 U.S.C.A. §§ 1501, 1521; 38 C.F.R. §§ 3.2, 3.3.

Although the appellant, in his July 2011 application for benefits, and again in another August 2012 application for benefits, both associated with the record within Virtual VA, listed his service beginning on February 14, 1975; however, such is not supported by the evidence of record.  The Board finds that the official military records are more probative than lay statements made decades later for VA benefits purposes.  See Cartright v. Derwinski, 2 Vet. App.24 (1991); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

In sum, the appellant did not have the requisite service in the active military, naval, or air service for 90 days or more during a period of war and was not disabled from a disease or injury incurred or aggravated in the line of duty during a period of ACDUTRA.  Thus, the claim for non-service connected pension must be denied due to the lack of entitlement under the law.  Accordingly, non-service connected pension is denied.


ORDER

Entitlement to non-service connected pension is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


